         Case 1:20-cv-03022-TNM Document 28 Filed 08/30/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CHAVA RACHEL MARK, et al.            )
                                     )
                  Plaintiffs,        )
                                     )
            v.                       )    Civil Action No. 1:20-cv-3022-TNM
                                     )
REPUBLIC OF THE SUDAN                )
                                     )
                  Defendant.         )
____________________________________)

        UNITED STATES’ MOTION TO INTERVENE TO DEFEND THE
  CONSTITUTIONALITY OF THE SUDAN CLAIMS RESOLUTION ACT AND THE
              SUDAN CLAIMS SETTLEMENT AGREEMENT

       The United States respectfully seeks to intervene in this action in order to defend the

constitutionality of the Sudan Claims Resolution Act, Pub. L. 116-260, Division FF, Title XVII,

134 Stat. Ann.1182, 3291 (2020), the Claims Settlement Agreement between the United States of

American and the Republic of Sudan, T.I.A.S. 21-209, and the President’s espousal of the

terrorism-related claims of U.S. nationals against Sudan, and to seek dismissal of this suit with

prejudice. Pursuant to LCvR 7(m), counsel for the United States has conferred with counsel for

the parties in this action. Counsel for Defendant represents that Defendant consents to this

motion. Counsel for Plaintiffs represent that Plaintiffs do not object to this motion.

       The United States is entitled to intervene in this case to defend the constitutionality of the

Sudan Claims Resolution Act pursuant to Federal Rules of Civil Procedure 5.1(c) and 24(a)(1).

Rule 5.1(c) permits the Attorney General to intervene in an action where, as here, the

constitutionality of a federal statute is challenged. See Fed. R. Civ. P. 5.1(c). Rule 24(a)(1)

further permits a non-party to intervene when the non-party “is given an unconditional right to

intervene by a federal statute.” Fed. R. Civ. P. 24(a)(1). The United States has an unconditional

                                                 1
          Case 1:20-cv-03022-TNM Document 28 Filed 08/30/21 Page 2 of 3




statutory right to intervene “[i]n any action . . . wherein the constitutionality of an Act of

Congress affecting the public interest is drawn in question.” 28 U.S.C. § 2403(a). In such an

action, “the court . . . shall permit the United States to intervene . . . for argument on the question

of constitutionality.” Id. Here, Plaintiffs have drawn in question the constitutionality of the

SCRA, see ECF Nos. 20-21, and thus the United States has an unconditional right to intervene to

defend the statute.

       Intervention is also warranted for the independent reason that the United States has

espoused Plaintiffs’ claims pursuant to the Claims Settlement Agreement entered into by the

United States and Sudan as part of the process of normalizing diplomatic relations between the

two countries. See Antolok v. United States, 873 F.2d 369, 375 (D.C. Cir. 1989) (“In

international law, the doctrine of espousal describes the mechanism whereby one government

adopts or ‘espouses’ and settles the claim of its nationals against another government”). By

espousing Plaintiffs’ claims, the United States has adopted those claims and made them its own.

See Asociacion de Reclamantes v. United Mexican States, 735 F.2d 1517, 1523 (D.C. Cir. 1984)

(Scalia, J.) (“Once it has espoused a claim, the sovereign has wide-ranging discretion in

disposing of it. It may compromise it, seek to enforce it, or waive it entirely.”). As a result,

Plaintiffs have been divested of any interest they have in the claims asserted in this action, and

the United States is now the real party in interest for the purpose of those claims.

       Accordingly, the Court should permit the United States to intervene to defend the

constitutionality of the SCRA and the Claims Settlement Agreement between the United States

and Sudan and to seek dismissal of Plaintiffs’ claims. The Court is respectfully referred to the

United States’ accompanying memorandum of points and authorities in support of the

constitutionality of the SCRA and the Claims Settlement and dismissal of this action.



                                                   2
        Case 1:20-cv-03022-TNM Document 28 Filed 08/30/21 Page 3 of 3




Dated: August 30, 2021                    Respectfully submitted,

                                          BRIAN M. BOYNTON
                                          Acting Assistant Attorney General

                                          ANTHONY J. COPPOLINO
                                          Deputy Director
                                          Federal Programs Branch

                                           /s/ Chetan A. Patil
                                          CHETAN A. PATIL
                                          DC Bar No. 999948
                                          Trial Attorney
                                          U.S. Department of Justice
                                          Civil Division, Federal Programs Branch
                                          P.O. Box No. 883
                                          Ben Franklin Station
                                          Washington, DC 20044
                                          Tel: (202) 305-4968
                                          Fax: (202) 616-8470
                                          Email: chetan.patil@usdoj.gov

                                          Counsel for Intervenor the United States




                                      3
